580 F.2d 237
Kenneth MAYNARD et al., Plaintiffs-Appellants,v.James A. RHODES et al., Defendants-Appellees.
No. 77-3023.
United States Court of Appeals,Sixth Circuit.
Argued June 16, 1978.Decided Aug. 3, 1978.

Louis A. Jacobs, Columbus, Ohio, for plaintiffs-appellants.
William J. Brown, Atty. Gen. of Ohio, Richard D. Letts, Asst. Atty. Gen., Columbus, Ohio, for Rhodes & Moyer.
Stephen A. Reilly, Asst. Pros.  Atty., Frank A. Ray, Gene Wetherholt, Richard W. Siehl, Columbus, Ohio, for Smith, Shimp, Todaro and Faris.
Jack R. Alton, Lane, Alton & Horst, Columbus, Ohio, for Berkemer & Martin.
H. Ritchey Hollenbaugh, Patrick M. McGrath, Senior Asst. City Atty., Dept. of Law, Columbus, Ohio, for Hughes, Jr.
Byron Vickery, Columbus, Ohio, for Moulton, Jr.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal from dismissal of their civil rights complaint alleging abuse of constitutional rights because of Maynard's allegedly unlawful extradition from California to Ohio.  The essence of plaintiffs' complaint seems to be that the Governor of Ohio and his assistants extradited Kenneth Maynard solely at the insistence of his bondsman.  In fact, however, the record discloses that Kenneth Maynard had already been indicted in Ohio at the time the Governor's request for extradition was forwarded to California and that he has subsequently been tried, convicted and sentenced in Ohio.


2
For these reasons, and those further spelled out in the opinion of District Judge Kinneary filed November 1, 1976, the judgment of the District Court is affirmed.